DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species I (scaffolded DNA origami) and Sub-Species V  in the reply filed on 10 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 141-144 and 149-159 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2020.
	Claims 132-140 and 145-148 are under prosecution.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 15 January 2019 is acknowledged and has been considered.	
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 

Claim Interpretation
4.	As noted in the previous Office Action, claims 138-140 are drawn to a “system.” The specification recites a “system” wherein the “system” is defined in terms of structural limitations. In addition, the claims recite structural limitations of the “system.” Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 132-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 132-134 and 138-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what causes the open and closed states to form.
B.	Claim 133 is indefinite in the recitation “the actuating,” which lacks antecedent basis because there is no previous recitation of “actuating.”
C.	Claims 135-137 are indefinite in the recitation “the external stimulus interacts with the target molecule.”  The target molecule is not part of the claimed structure; thus, it is unclear how the claim is limited by an external stimulus interacting with something that is not part of the claimed structure.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 132 and 134 are rejected under 35 U.S.C. 103 as being unpatentable over Coull et al (U.S. Patent Application Publication No. US 2007/0154899 A1, published 5 July 2007) and Rothemund (U.S. Patent Application Publication No. US 2007/0117109 A1, published 24 May 2007).
Regarding claim 132, Coull et al teach a molecular sensor for detection of external stimulus (e.g., diagnostics; paragraph 0002) having a polynucleotide platform which comprise a first polynucleotide shape, in the form of the stem of the aptamer attached to spacer 1 in the top half of Figure 9, a second polynucleotide shape in the form of the stem of the second aptamer in the bottom half of Figure 9, each shape having functional molecules, in the form of the loops of the aptamers,  and a flexible linker (e.g., a spacer 2; figure 9).  Figure 9 shows the sensor in the closed state, wherein the two aptamers are bound to the PGDF-BB homodimer (i.e., the claimed external stimulus), and are thus proximally positioned next to each other.  Because the spacers are polyethylene glycol oligomers (paragraph 0077), the two shapes move freely on the ends of the liker.  Coull et al also teach the sensor has the added advantage of requiring no sample manipulation (paragraph 0076).  Thus, Coull et al teach the known techniques discussed above.
While Coull et al teach the oligonucleotides are DNA (paragraphs 0023-0024), Coull et al do not teach the platform is scaffolded origami.
However, Rothemund teaches scaffolded DNA origami (paragraph 0017 and 0004), having flexible single strand regions (claim 24 of Rothemund), as well as the added advantage of providing desired shapes and structures for diagnostics that are simply and efficiently arranged (paragraph 0026).  Thus, Rothemund teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Coull et al and Rothemund to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a sensor having the advantage of requiring no sample manipulation as explicitly taught by Coull et al (paragraph 0076) and the advantage of providing desired shapes and structures for diagnostics that are simply and efficiently arranged as explicitly taught by Rothemund (paragraph 0026).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Coull et al and Rothemund could have been combined with predictable results because the known techniques of Coull et al and Rothemund predictably result in reliable and stable DNA structures for diagnostics.
Regarding claim 134, the sensor of claim 132 is discussed above.  Figure 9 shows both inside surfaces (i.e., the 5’ end of the first shape/top stem and the 3’ end of the second shape/bottom stem), which face each other.  The two outside surfaces are the other sides of the two stems.

	
10.	Claim 133 is rejected under 35 U.S.C. 103 as being unpatentable over Coull et al (U.S. Patent Application Publication No. US 2007/0154899 A1, published 5 July 2007) and Rothemund (U.S. Patent Application Publication No. US 2007/0117109 A1, published 24 May 2007) as applied to claim 132 above, and further in view of Selvin et al (U.S. Patent No. 5,622,821, issued 22 April 1997).
	Regarding claim 133, the sensor of claim 132 is discussed above in Section 9.
	While Coull et al teach actuating (i.e., hybridization) to bring the two labels together (claim 22 of Coull et al), and while Coull et al and Rothemund each teach  luminescent signals (Abstract and claim 73, respectively), neither Coull et al nor Rothemund specifically teach the claimed LFET labels.
	However, Selvin et al teach molecules having terbium chelates and organic dues to provide LRET signals, which have the added advantage of little or no background (Example 1).  Thus, Selvin et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Selvin et al with the sensor of Coull et al and Rothemund to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a sensor having the advantage of little or no background signal as explicitly taught by Selvin et al (Example 1).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Selvin et al could have been combined with Coull et al and Rothemund with predictable results because the known techniques of Selvin et al predictably result in useful luminescent signal generating moieties.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting
13.	Claims 132, 134, and 145-148 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/367,240. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations are encompassed by the open claim language “comprising” found in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claim 133 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/367,240 as applied to claim 132 above, and further in view of Selvin et al (U.S. Patent No. 5,622,821, issued 22 April 1997) based on the citations and rationale presented above.
This is a provisional nonstatutory double patenting rejection.

Prior Art
15.	The following prior art is noted but not relied upon for the purposes of rejection.
Lin et al (U.S. Patent Application Publication No. US 2013/0261019 A1, published 3 October 2013) teach DNA origami (paragraph 0018) and scaffold strands (paragraph 0015), multiplexed barcodes (paragraph 0021), and multiplexed analytes (paragraph 0004).

Conclusion
16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634